DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed on 09/14/2022 have been fully considered but they are not persuasive.
With respect to U.S.C. 101, Applicant is of the opinion that claims are not directed to abstract idea. Applicant further states that the office action makes no factual finding that there is any risk of preemption, and the patent eligibility rejection is therefore erroneous; determination that the combination of claimed features taken as a whole, were well-known, routine and conventional. However, Examiner respectfully disagrees.
Claims are directed to requesting a menu of content which is abstract idea. Specifically, the claims recite “display a first plurality of segments associated with a media content item,…; receive an instruction to navigate through the first plurality of segments; display a second plurality of segments associated with the media content item,…; receive an indication of a selected segment from the second plurality of segments; and play a portion of the media content item corresponding to the selected segment.” which is grouped within the “certain methods of organizing human activity” grouping of abstract idea in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve requesting menu of contents which is a process that deals with managing personal behavior. The additional elements of the claims such as processor, memory device and computing system merely use a computer as a tool to perform an abstract idea. The use of a processor/computer as a tool to implement abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Further, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself. 
With respect to preemption arguments, Examiner notes that The Supreme Court has made clear that the principle of preemption is the basis for the judicial exception to patentability. Alice, 134 S. Ct. at 2354. For this reason, questions on preemption are inherent in and resolved by the 101 analysis". Although "preemption may signal patent ineligible matter, the absence of complete preemption does not demonstrate patent eligibility. 
With respect to “the Office Action make no factual finding of determination that the combination of claimed features taken as a whole, were well-known, routine and conventional.” Examiner is unable to locate any statement in the Office action with respect to well-known, routine and conventional. Therefore, arguments are moot.
With respect to U.S.C. 102 rejection, the arguments are moot in view of new ground of rejection.
With respect to U.S.C. 103 rejection, applicant is of the opinion that Lance reference is merely impermissible hindsight using the claimed invention as a roadmap. Further, Applicant argued reference nothing about improved navigability of multimedia on a mobile computing device much less improved navigability based on the words audible in the song. The physical devices of Lance, and the karaoke mode selection options, have nothing to do with a mobile computing device, nor navigation of multimedia via corresponding text using a mobile computing device. The Lance "menu image being displayed on the TV or video monitor" allows the user to select by physical buttons on the main unit which "karaoke mode" the user desires and which song is to be played, the song plays to completion, and "[w]hen performance of the song is finished, the operation is returned to the menu image of the step STl in Fig. 2." Lance, [0024]-[0026]. Lance provides no interactive navigation within the song, much less anything resembling the ordered combination of claim limitations of the pending patent application. However, Examiner respectfully disagrees. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, Examiner notes that Applicant arguing reference individually.  The applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Chaudhri discloses: segments associated with a media content item (See Figs 5B, 5C, 5 paragraph 0080-0091), Chaudhri does not explicitly disclose text segments corresponding to media content item segments. Lance discloses: media content item i.e. text and song, and playing portion of song corresponding to the displayed segment of the text. (See paragraph 0008). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was filed to modify the Chaudhri reference with Lance reference in order to allow the user to better understand the audio that being played and to be able to sing along with the song.

Status of Claims
Claims 1-21 have been examined.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
In the instant case, claims 8-14 are directed to a method and claims 15-21 are directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims directed to requesting a menu of content which is an abstract idea. Specifically, the claims recite “displaying a first plurality of text segments associated with a media content item,…; receiving an instruction to navigate through the first plurality of text segments; displaying a second plurality of segments associated with the media content item,…; receiving an indication of a selected text segment from the second plurality of text segments; and playing a portion of the media content item corresponding to the selected text segment” which is grouped within the “certain methods of organizing human activity” grouping of abstract idea in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve requesting menu of contents which is a process that deals with managing personal behavior. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as processor, memory device and computing system merely use a computer as tool to perform an abstract idea. Specifically, processor, memory device and computing system perform the steps or functions of displaying the multiple text segments, receive an instruction and based on instructions playing the content. The use of a processor/computer as a tool to implement abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of processor, memory device and computing system to perform the steps/functions amounts to no more than using a computer or processor to automate and/or implement the abstract idea of requesting menu of content. As discussed above, taking the claim elements separately, processor, memory device and computing system perform the steps or functions of displaying the multiple text segments, receive an instruction and based on instructions playing the content. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of requesting menu of content. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of requesting menu of content by displaying the multiple text segments, receive an instruction and based on instructions playing the content. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims further describe the abstract idea of requesting menu of content. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8 and 15 recite “wherein said display is not caused by a user-initiated text-query”, however, specification does not describe this limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.(MPEP 2173.05(i)).
Specification discloses: A search query would first be executed upon the lyrics resident on the device and search results returned and displayed, and, at the user's option, the query would be extended to a server-side search to encompass lyrics not resident on the mobile computing device, to return and display search results. (See Publication paragraph 0203) but does not describe the limitation above.
Claims 2-7, 9-14 and 16-21 are also rejected as each depends from claims 1, 8 and 15 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaudhri (US 20090058822) in view of Lance (US 20070186755).
With respect to claims 1, 8 and 15 Chaudhri discloses:
display a first plurality of segments associated with a media content item, each of the segments having a successive respective start time and end time bounded by a start time and an end time-associated with the media content item, wherein said display is not caused by a user-initiated query (See Figs 5B, 5C, 5 paragraph 0080-0091)
receive an instruction to navigate through the first plurality of segments; (paragraph 0080-0091)
display a second plurality of segments associated with the media content item, each of the segments having a successive respective start time and end time bounded by the start time and the end time associated with the media content item, wherein at least one of the segments in the second plurality of segments is different from one of the first plurality of segments (See Figs 6C, 9, paragraph 0080-0091)
receive an indication of a selected segment from the second plurality of segments; (See Figs 5(A, B, C), 6(A, B, C) (paragraph 0080-0091);
and play a portion of the media content item corresponding to the selected segment (See Figs 5(A, B, C), 6(A, B, C), paragraph 0080-0091).
Chaudhri discloses: segments associated with a media content item (See Figs 5B, 5C, 5 paragraph 0080-0091), Chaudhri does not explicitly disclose text segments corresponding to media content item segments. Lance discloses: media content item i.e. text and song, and playing portion of song corresponding to the displayed segment of the text. (See paragraph 0008). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was filed to modify the Chaudhri reference with Lance reference in order to allow the user to better understand the audio that being played and to be able to sing along with the song.

With respect to claims 2, 9 and 16 Chaudhri in view of Lance discloses all the limitations as described above. Chaudhri further discloses: wherein the media content item comprises an item selected from the group comprising a song including music and lyrics, an audio book and an associated electronic book, a movie and associated screenplay, a music video and associated transcription thereof, a news report and associated transcription thereof, a television show and associated transcription thereof, a documentary and associated transcription thereof, a radio broadcast and associated transcription thereof, a podcast and associated transcription thereof, a speech and associated transcription thereof, a shareholder meeting and associated transcription thereof, an educational lecture or class and associated transcription thereof, a travelogue and associated transcription thereof, a political event and associated transcription thereof, a government proceeding and associated transcription thereof, a court proceeding and associated transcription thereof, a deposition and associated transcription thereof, a legislative proceeding and associated transcription thereof, an audible medical record or notation and associated transcription thereof, an audible religious instruction and associated transcription thereof, voicemail and associated transcription thereof, commercial advertising and associated transcription thereof, material of children's interest and associated transcription thereof, and a video and associated transcription thereof (See paragraph 0079).

With respect to claims 3, 10 and 17 Chaudhri in view of Lance discloses all the limitations as described above. Chaudhri further discloses: wherein the media content item comprises a song (See paragraph 0054). Chaudhri does not explicitly disclose: song including music and lyrics and wherein at least one of the text segments in the first and second plurality of text segments comprises text associated with the lyrics of the song. Lances discloses: song including music and lyrics and wherein at least one of the segments in the first and second plurality of segments comprises text associated with the lyrics of the song (See paragraph 0008). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was made to modify the Chaudhri reference with Lances in order to provide opportunity for a user to sing along the song.

With respect to claims 4, 11 and 18 Chaudhri in view of Lance discloses all the limitations as described above. Lances discloses: wherein the media content item comprises a song including music and lyrics and wherein at least one of the segments in the first and second plurality of text segments comprises an element not associated with the lyrics of the song (See paragraph 0008). 

With respect to claims 5, 12 and 19 Chaudhri in view of Lances discloses all the limitations as described above. Lances discloses: wherein the element comprises a timed display of a graphic or graphics, an image or images, text, or highlighting (See paragraph 0008).

With respect to claims 6, 13 and 20 Chaudhri in view of Lances discloses all the limitations as described above. Lances discloses: wherein the element comprises one of a music-only designation or a designation of a non-transcribable portion of the song (See paragraph 0008).

With respect to claims 7, 14 and 21 Chaudhri in view of Lance discloses all the limitations as described above. Chaudhri further discloses: wherein the indication of a selected segment from the second plurality of segments is received as a tap gesture, double-tap gesture, or a swipe gesture (See paragraph 0080). Lance discloses: media content item i.e. text and song, and playing portion of song corresponding to the displayed segment of the text. (See paragraph 0008).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685